Title: From George Washington to Thomas Jefferson, 10 September 1793
From: Washington, George
To: Jefferson, Thomas


          
            Dear Sir,
            Chester [Pa.] Septr 10th 1793
          
          I return, from this place, the Papers which you put into my hands on the Road, to
              day.
          The unpromising state of the Negotiation at Madrid, and the opinion of the
            Commissioners that their Commission should be withdrawn, and matters at that Court
            placed in Statu quo, deser⟨ves⟩ very serious consideration. I pray you to give it; &
            if it rests altogether with the Executive (after the Agency th⟨e⟩ Senate has had in the
            business) let me know the result.
          Mr Carmichael must not be the person left there; for, from him we should never hear a
            tittle of wha⟨t⟩ is going forward at the Court of Madrid. I am Your Affecte
          
            Go: Washington
          
        